Title: Enclosure: Considerations on Policy toward Algiers, 1 April 1792
From: Jefferson, Thomas
To: Washington, George


          EnclosureConsiderations on Policy toward Algiers
          Considerations on the subjects of Ransom, and Peace with the Algerines
          
            I. The Ransom of our captive citizens, being 14. in number.


  For facts on this subject refer to the Reports of Dec. 28. 1790. on the same ransom, and on the Mediterranean trade, and to Mr. Short’s letter of Aug. 24. 91. sent to the Senate.
  The probable cost will be 1500. doll. for the common men, and half as much more for officers, adding presents, duties and other expences, it will be little short of 40,000 D.
  This must be ready money, and consequently requires a joint, but secret vote of both houses.
  An Agent must be sent for the purpose.

            II Peace, how best to be obtained?

  1. By war: That is to say by constant cruizes in the Mediterranean.

  This proved practicable by the experiment of M. de Massiac. by the Portuguese cruises.
  The co-operation of Portugal, Naples, Genoa, Malta could possibly be obtained.
  But the expence would be considerable.
  Vessels mounting 100. guns in the whole would probably be wanting on our part.

  These would cost in the outset 400,000 Doll.
  And annually afterwards 125,000 Doll.
  It may be doubted if this expence could be met during the present Indian war.
  If it could, it is the most honourable and efficacious way of having peace.



            2. By paying a gross sum for a peace of 50. years.

  Respectable opinions vary from 300,000 to 1,000,000 Doll. as to the first cost.

  Then are to follow frequent occasional presents.
  And with all this, the peace will not be respected, unless we appear able to enforce it.
  And if able to enforce, why not rely on that solely?
  That same question recurs here. To wit Are we able to meet this expence at present?

            3. By tribute annually.

  The Dutch, Danes, Swedes and Venetians pay about 24,000 D. a year.

  We might perhaps obtain it for something less.
  If for ten or fifteen thousand dollars a year, it might be eligible.

  4. By a tariff for the ransom of the captives they shall take from us. If low, this might do for the present.
  The Agent to be sent for the purpose of ransom, might be authorised to treat but should also make himself acquainted with their coast, harbour, vessels, manner of fighting &c.
  On either of these plans, a vote of the Senate will be requisite.

  On the 1st. or 2d. the Representatives should be consulted; and perhaps on the 3d. or 4th. it will be best to bring it on by a message from the President.

          
          
            Th: JeffersonApr. 1. 1792.
          
        